Citation Nr: 0635232	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial rating for an 
inoperable cerebral aneurysm.  

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran served on active duty from October 1958 to August 
1962, and from July 1965 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with 
noncompensable initial ratings, for an inoperable cerebral 
aneurysm and hearing loss.  The veteran subsequently 
initiated and perfected an appeal of this initial rating 
determination.  

These issues were initially presented to the Board in 
September 2004, at which time they were remanded for 
additional development, including a personal hearing at the 
RO.  Such a hearing was scheduled for October 2005; however, 
the veteran failed to report at his scheduled time, and to 
date has offered no explanation for his absence.  Therefore, 
his appeal will be considered as if his hearing request was 
withdrawn.  


FINDINGS OF FACT

1.  The veteran's inoperable cerebral aneurysm of the carotid 
artery is manifested by occasional tingling in the left side 
of his body, and a slight decrease in fine motor coordination 
of the upper extremities.  

2.  The competent medical evidence of record demonstrates 
that the veteran has had, during the pendency of this appeal, 
no worse than Level I hearing, bilaterally.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for an 
inoperable cerebral aneurysm are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4104, Diagnostic Code 7112 (2006).

2.  The criteria for the assignment of a compensable initial 
rating for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1115 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

A letter dated in May 2001, prior to the initial adjudication 
of the issues on appeal, fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2001 letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

However, the May 2001 letter did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date should the claimant's service connection 
claims be granted.  In an April 2002 rating decision, the RO 
granted service connection for hearing loss and an inoperable 
cerebral aneurysm, and the issues on appeal concern the claim 
of entitlement to higher evaluations for these now service-
connected disabilities.  

Even though the initial May 2001 letter did not include 
adequate notice of what was needed to establish a disability 
rating and effective date, the Board finds no prejudice to 
the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  In this regard, the Board observes that in a 
subsequent March 2006 letter to the veteran, the RO provided 
him notice of the evidence necessary to establish an initial 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In the claimant's October 2002 notice of disagreement (NOD), 
the claimant took issue with the initial noncompensable 
disability ratings and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
December 2002 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1) (West 2000).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman, supra.

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations in 
October 2001, February 2002 and September 2002.  See 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran's appeal was 
remanded in September 2004 for additional VA development, and 
new VA medical examinations were scheduled by the RO, but he 
failed to report, without explanation, for these 
examinations.  Thus, his appeal must be considered based 
solely on the evidence already of record.  


I. Increased rating - Inoperable cerebral aneurysm

The veteran seeks a compensable initial rating for his 
service-connected inoperable cerebral aneurysm.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

This disability is currently rated under Diagnostic Code 
7112, for aneurysm of any small artery.  Under this code, an 
asymptomatic aneurysm will be rated as noncompensable.  If 
symptomatic, any such symptoms will be rated based on the 
body system affected.  38 C.F.R. § 4.104, Diagnostic Code 
7112 (2006).  

As an initial matter, the Board notes the veteran has already 
been awarded separate disability ratings within the RO's 
April 2002 rating decision for such residuals of his 
inoperable cerebral aneurysm as loss of sense of taste, loss 
of sense of smell, and partial loss of vision.  In that 
rating decision, the RO also granted service connection for 
left-sided paresthesias, residuals of stroke (transient 
ischemic attack [cerebral]), and service connection for 
atrial fibrillation; separate compensable evaluations were 
assigned for these disorders.  More recently, the veteran was 
awarded a separate service connection award and disability 
rating for memory loss secondary to his aneurysm and 
resulting neurosurgery.  A 10 percent initial rating under 
the diagnostic criteria for psychiatric disorders was 
assigned.  As these issues are not before the Board, they, 
and any impairment resulting therein, will not be considered 
as part of the pending appeal.  

The veteran's service medical records reveal intermittent 
transient episodes of left side tingling beginning in 1983.  
In May 1998, intracerebral aneurysms were confirmed by 
military physicians, and corrective surgery was performed the 
following month; however, his right-side carotid aneurysm was 
inoperable.  Thereafter, he experienced palsy of the left 
third nerve, with ischemic optic neuropathy.  Since then, he 
has experienced some resolution of his optic neuropathy.  

Subsequent to service separation, the veteran underwent VA 
medical examination in November 2001.  His reported symptoms 
included loss of sense of smell, partial loss of sense of 
taste, and some memory loss.  He continued to occasionally 
experience intermittent temporary tingling on the left side 
of his body, but reported no other symptoms.  He took 
medication for his disabilities.  On physical evaluation he 
was well-developed and well-nourished, in no acute distress.  
His speech was normal in rate and rhythm, and he was able to 
give his medical history.  Facial muscles, as well as those 
of the rest of his body, were strong, and no loss of 
sensation was noted.  He did, however, report some tingling 
around his mouth at the time of examination.  Tongue and 
palate movement was within normal limits.  His coordination 
was normal, and reflexes were 3+ throughout.  The final 
impression was of an inoperable cerebral aneurysm, with left-
side paresthesia.  

Another VA medical examination was afforded the veteran in 
May 2003.  His medical history was noted and reviewed.  On 
physical evaluation, he was alert, with normal ambulation and 
no gross motor impairment.  However, fine motor function of 
the hands was slightly below average.  His speech was logical 
and coherent.  The examiner found the veteran to be 
competent.  

A more recent VA examination of the veteran was scheduled for 
January 2006; however, the veteran failed to report for 
examination, and to date, no explanation has been received 
for his absence.  Evidence which might have been obtained 
regarding his pending claim thus may not be considered, and 
the Board's decision will be based solely on the evidence 
already of record.  See 38 C.F.R. § 3.655 (2006).  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against a compensable 
initial rating for the veteran's inoperable cerebral 
aneurysm.  While the veteran is not without residuals of his 
inoperable cerebral aneurysm, he has already been awarded 
separate disability ratings for his loss of sense of smell, 
partial loss of sense of taste, vision impairment, and some 
memory loss/cognitive loss, as noted above.  VA regulations 
prevent the evaluation of the same disability under separate 
diagnostic criteria.  See 38 C.F.R. § 4.14 (2006).  He has 
not otherwise demonstrated any disability resulting from his 
inoperable cerebral aneurysm for which a compensable initial 
rating is warranted.  

According to the November 2001 and May 2003 VA examination 
reports, the veteran experienced only occasional tingling and 
a slight decrease in fine motor function of his hands.  He 
reported in November 2001 that aside from occasional left 
side tingling, he had no other symptoms resulting from his 
inoperable cerebral aneurysm.  He was otherwise without gross 
motor impairment, loss of coordination, or diminishment of 
reflexes.  He could also converse in a normal manner, and had 
normal tongue and palate movement.  Overall, the 
preponderance of the evidence is against a compensable 
initial rating for the veteran's inoperable cerebral 
aneurysm, as this disability results in no other functional 
impairment not already compensated by VA.  Additionally, as 
the veteran's inoperable cerebral aneurysm has resulted in 
impairment commiserate with a noncompensable initial rating 
since the effective date of this claim, a staged rating is 
not warranted in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's inoperable cerebral aneurysm has 
itself required no recent extended periods of 
hospitalization, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's inoperable 
cerebral aneurysm.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased rating - Bilateral hearing loss

The veteran seeks a compensable initial rating for his 
service-connected bilateral hearing loss.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2006).  The provisions 
of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

On VA examination in October 2001, the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
35
LEFT
25
25
55
60
65

The puretone threshold average was 30 decibels in the right 
ear and 51.25 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  

The veteran was examined by VA in February 2002.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
25
30
LEFT
20
25
60
65
65

The puretone threshold average was 29 decibels in the right 
ear and 54 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 in the left ear.  

A second VA medical examination of his hearing was afforded 
by VA in April 2003.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
30
LEFT
25
30
65
65
65

The puretone threshold average was 29 decibels in the right 
ear and 56 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 in the left ear.  

A more recent VA examination of the veteran was scheduled for 
January 2006; however, the veteran failed to report for 
examination, and to date, no explanation has been received 
for his absence.  Evidence which might have been obtained 
regarding his pending claim thus may not be considered, and 
the Board's decision will be based solely on the evidence 
already of record.  See 38 C.F.R. § 3.655 (2006).  

Evaluation of the October 2001 and February 2002 VA 
examinations results under the diagnostic criteria results in 
hearing acuity at Level I (Table VI) in the right ear, and at 
Level I (Table VI) in the left ear.  These levels of hearing 
acuity result in a noncompensable disability rating under 
Table VII, which has already been assigned the veteran.  
Likewise, his May 2003 examination results reflect Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear, warranting, again, a noncompensable rating.  
Therefore, a compensable initial rating is not warranted for 
the veteran's bilateral hearing loss.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any time during the pendency of this appeal.  
Thus, a staged rating is not warranted in the present appeal.  
See Fenderson, supra.  Accordingly, the veteran's contentions 
regarding his poor level of speech recognition and hearing 
acuity are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss under the provisions of 
38 C.F.R. § 4.85.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable initial rating for 
bilateral hearing loss.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable initial rating for an inoperable 
cerebral aneurysm is denied.  

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


